DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazinski in US Patent 5385165.
Regarding Claim 1, Hazinski teaches a reconfigurable shelter, comprising: a set of biasable members (24) that are secured or securable at a first end thereof at spaced positions (at the lower ends of 32/34) to inhibit movement of the first ends from the spaced positions; a flexible cover (26) connected or connectable to the set of flexible members to at least partially enclose a space between the set of biasable members; a closure structure (44/46) connected to at least one of the flexible cover and the set of biasable members to alternately condition the set of biasable members between an open configuration (Fig. 5), in which the second ends of the set of biasable members are positioned to provide an upper opening in the flexible cover towards the second ends of the set of biasable members, and a closed configuration (Fig. 3), in which the second ends of the set of biasable members are positioned to diminish or close the upper opening. 
Regarding Claim 2, Hazinski teaches that the biasable members are biased (by the curvature thereof) towards the open configuration, and wherein the closure structure biases the biasable members towards the closed configuration. 
Regarding Claim 3, Hazinski teaches that each of the set of biasable members is a flexible member. 
Regarding Claim 5, Hazinski teaches that the closure structure includes a cord (44) bound to at least one of the set of biasable members towards the second ends thereof and the flexible cover towards the second ends of the set of biasable members, wherein pulling of the cord biases the set of biasable members towards the closed configuration and releasing of the cord permits the set of biasable members to return to the open configuration. 
Regarding Claim 8, Hazinski teaches that the base frame includes a set of base frame members (22) extending between and connected at the spaced positions, the base frame being conditionable between an assembled state in which the base frame members are secured to one another to prevent relative movement, and a collapsed state (when the entire structure is disassembled) in which movement between at least some of the base frame members is less restricted than in the assembled state. 
Regarding Claim 7, Hazinski teaches that the first ends are secured to a base frame (22). 

Allowable Subject Matter
Claims 4, 6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pp. 2-4, filed 11/10/22, with respect to the rejection(s) of claim(s) 1-3 and 5-8 under 35 U.S.C. 102(a)(1)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hazinski.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636